Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of Applicant’s amendment filed 12/22/2016.

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 is allowed because the closest prior art, Fujiwara et al. [US Patent Application Publication 2014/0288768 A1], fails to anticipate or render obvious a physical quantity for failure determination calculator calculating, independent of the calculation of the principal component a physical quantity to be used for failure determination on a basis of the plurality of sensor data; and an operation state classifier performing generation of classification of a sensor data collected from the device for each operation state using the principal component calculated by the principal component calculator and the physical quantity calculated by the physical quantity for failure determination calculator, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is allowed because the closest prior art, Fujiwara et al. [US Patent Application Publication 2014/0288768 A1], fails to anticipate or render obvious an operation state classifier performing generation of classification of the sensor data collected from the device, for each operation state, on a basis of a probability density distribution of the principal component calculated by the principal component calculator, wherein the operation state classification apparatus detects a deterioration or failure of the device based on the classification and at least one other quantity obtained, independent of the calculation of the principal component from one or more sensors, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862